PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HAMEED et al.
Application No. 16/189,765
Filed: November 13, 2018
For: METHODS FOR POLYP DETECTION

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 29, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application, mailed December 05, 2018.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  Five months extension of time under the provisions of 37 CFR 1.136(a) were obtained July 05, 2019. Accordingly, the application became abandoned on July 06, 2019. A Notice of Abandonment was mailed on August 07, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a surcharge fee of $80, Preliminary Amendment & a fee of $460 for claims in excess, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being forwarded to the Office of Patent Application Processing (OPAP) for action on the merits commensurate with this decision.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the processing of the application should be directed to OPAP at (571) 272-4000.
	



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions